Citation Nr: 0918117	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-19 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1967 
to September 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The record includes a statement of the case dated in 
September 2006.  The issues addressed in the statement 
include entitlement to a higher evaluation for a right knee 
disability and entitlement to an earlier effective date for 
the award of service connection for right knee disability.  
As presently constituted, the file available to the Board 
does not include a substantive appeal of these issues; 
however, the Board notes that the file was transferred by the 
RO to the Board just a few days after the September 2006 
statement of the case was sent to the Veteran.  Whether the 
Veteran filed an appeal with the RO cannot be determined from 
the record that was forwarded to the Board.  Consequently, 
the only issues the Board will address are those listed on 
the title page above.


FINDING OF FACT

The Veteran does not have hearing loss or tinnitus that is 
related to his military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2008).

2.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2004 and February 2005.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)  
Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, because the Veteran's 
claims will be denied, these questions are not now before the 
Board.  Consequently, a remand of the service connection 
question is not necessary.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA and private medical 
records, and provided an examination in furtherance of his 
claims.  No duty to assist was unmet.

II. Background

The Veteran contends that his reduced hearing acuity and 
tinnitus are the result of acoustic trauma from working on 
the flight line near the runway as an aircraft mechanic, and 
also the result of exposure to loud weapons fire while 
stationed in Vietnam.  The Veteran noted that he experienced 
ringing in his ears during and after military service, and 
stated that his employment after military service was in an 
office as a computer assistant and did not involve exposure 
to loud noise.  See April 2006 statement in support of claim.

Initially, the Board notes that the Veteran's DD Form 214 
shows that he served as an aircraft mechanic while stationed 
in Vietnam.  A review of the service treatment records do not 
reveal complaints related to hearing loss or tinnitus, and 
the Veteran's entrance and discharge examinations, dated in 
July 1967, and August 1971, both revealed normal clinical 
evaluations for the Veteran's ears.

The July 1967 audiological evaluation reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
N/A
5
LEFT
5
5
5
N/A
15

An August 1971 discharge audiological evaluation reported 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
15
LEFT
10
10
10
15
20

The March 2005 audiological evaluation reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
15
25
LEFT
5
5
5
15
25

Pure tone threshold averages were 11 for the right ear and 11 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 96 
in the left ear.  At this examination the Veteran reported 
that he was in the Air Force from 1967 to 1971, and worked as 
a jet aircraft mechanic.  He stated that he was not aware of 
his impaired hearing when he separated from service.  The 
Veteran noted that after separation from service he worked as 
a computer aide for 10 to 15 years and then as a computer 
clerk for three years.  He denied exposure to hazardous 
recreational noise after separation from service and denied a 
family history of hearing loss.  Regarding tinnitus, the 
Veteran stated that he had bilateral ringing in his ears 
occurring approximately 10 times per day with each episode 
lasting approximately two to three minutes.  The Veteran 
stated that the ringing varied in pitch and loudness, and 
noted that the onset was approximately 29 or 30 years 
earlier.  The VA audiologist diagnosed the Veteran with 
normal bilateral hearing and normal middle ear function, and 
opined that it was less likely as not that the Veteran's 
tinnitus was the result of any activity while in military 
service, explaining that the August 1971 report of medical 
examination did not reveal any report of tinnitus, and noted 
that the August 1971 separation examination showed normal 
hearing in the high frequencies.  Other than mention of a few 
medical problems not relevant to issues on appeal, it was 
specifically noted that the Veteran had denied any other 
significant medical history.

At an April 2006 audiological evaluation, the Veteran 
reported noise exposure while in the military with slight 
hearing loss identified bilaterally before leaving the 
military.  The Veteran also reported bilateral tinnitus since 
military service.  The audiologist noted that the assessment 
provided was only a brief interpretation of the findings 
obtained from the audiologic evaluation, and noted that for 
complete audiometric results, the audiogram should be 
reviewed.  Regarding the right ear, the audiologist found 
essentially normal hearing sensitivity with mild 
sensorineural hearing loss at 4000 Hz, consistent with a 
history of noise exposure, and noted that word recognition 
scores were excellent.  Regarding the left ear, the examiner 
again noted essentially normal hearing sensitivity with a 
slight sensorineural hearing loss at 4000 Hz, consistent with 
a history of noise exposure, and noted that word recognition 
scores were excellent.  An audiogram attached to the April 
2006 audiologic evaluation summary noted puretone thresholds 
of 20 or less at 500 Hz, 1000 Hz, 2000 Hz, and 3000 Hz; 
however, the audiogram revealed a level of 25 in the left ear 
and 30 in the right ear at 4000 Hertz.  It appears from the 
report that speech testing revealed a 92 percent 
discrimination ability in the right ear and a 100 percent 
ability in the left ear; however, the report does not 
indicate whether Maryland CNC testing was used.



III. Law and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

The Board notes that for the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of those frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  However, the 
threshold for normal hearing is from 0 to 20 dB, and higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).

Hearing Loss

Here, the Board finds that the Veteran does not currently 
have impaired hearing as defined by VA regulations.  
Specifically, the March 2005 VA examiner diagnosed the 
Veteran with normal bilateral hearing, and the examination 
did not show an auditory threshold in any of the frequencies 
(500, 1000, 2000, 3000, and 4000 Hz) of 40 decibels or 
greater, nor did the 2005 examination reveal a frequency of 
26 decibels or greater for at least three of the above 
mentioned frequencies.  Although the April 2006 private 
audiologist found essentially normal hearing sensitivity, the 
examiner did find a slight sensorineural hearing loss at 4000 
Hz, which the graph contained with the report revealed to be 
greater than 20 decibels.  Therefore, as the threshold for 
normal hearing is from 0 to 20 dB, the Board concedes that 
the Veteran does experience some degree of hearing loss.  
However, the STRs do not show any in-service complaints or 
treatment related to hearing loss, and the Veteran's entrance 
and discharge examinations revealed normal hearing acuity.  
Regarding continuity of symptomatology, there is an absence 
of any documented problems with hearing acuity until April 
2006, when the private audiologist noted slight sensorineural 
hearing loss at 4000 Hz.  Additionally, the Board finds it 
significant that the Veteran filed a claim in 1972 pertaining 
to his knee injury but did not mention problems with his 
hearing acuity, and in fact, the record does not contain any 
medical records or statements from the Veteran referencing 
complaints or treatment related to hearing loss until the 
Veteran filed his claim in January 2004.  The Board finds 
that the lengthy period after military service without 
complaint or treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(it is proper to consider the Veteran's entire medical 
history, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ("negative evidence" could be considered in 
weighing the evidence).  Lastly, even assuming that the 
Veteran experiences a loss of hearing acuity (which, as noted 
above, the only indication of hearing loss is a 2006 private 
examination which showed slight sensorineural hearing loss at 
4000 Hz, while all other frequencies show normal hearing 
acuity), there is no medical opinion of record showing a 
nexus between any loss of hearing acuity at 4000 Hz and his 
time spent in the military.  Although the 2006 private 
audiologic evaluation summary noted slight sensorineural 
hearing loss at 4000 Hz consistent with a history of noise 
exposure, no explanation or rationale was provided to support 
this statement, and further, there is no indication that the 
examiner reviewed the service treatment records because if 
she had, she would have discovered several audiological 
evaluations afforded to the Veteran during his time on active 
duty, (November 1967, March 1968, August 1969), none of which 
revealed any loss of hearing.

In summary, given the lack of continuity of symptomatology 
following discharge, in conjunction with the lack of a 
medical opinion connecting any hearing loss to his time spent 
in the military, the Board finds that service connection on a 
direct basis is not warranted.

Finally, sensorineural hearing loss (organic disease of the 
nervous system) was not manifested to a compensable degree 
within a year of the Veteran's separation from service, as 
the first documented post-service evidence of hearing loss 
was not shown until many years after service.  A presumption 
of service incurrence consequently may not be made.  
38 C.F.R. §§ 3.307, 3.309.

As such, the Board finds that the Veteran does not have 
hearing loss that is related to service on either a direct or 
presumptive basis.  The preponderance of the evidence is 
against his claim.

Tinnitus

The Veteran contends that he has experienced ringing in his 
ears during and after military service.  Here, an April 2006 
private audiological evaluation contains a diagnosis of 
subjective tinnitus.  However, in this case, the STRs do not 
document complaints or treatment related to tinnitus, and the 
discharge examination, in addition to several other 
audiological evaluations (November 1967, March 1968, August 
1969), and an August 1971 report of medical history, did not 
mention that the Veteran experienced problems with ringing or 
abnormal sounds in his ears.  In terms of continuity of 
tinnitus symptomatology, although the Veteran noted that he 
experienced ringing in his ears during and after service, the 
record does not contain any documented complaints of tinnitus 
until the Veteran filed his claim in January 2004.  The March 
2005 VA examination, decades after discharge, is the first 
entry in the medical records where the Veteran presented 
complaining of tinnitus.  Again, given that there was no 
complaint at discharge from service, and because the medical 
evidence does not document symptoms of tinnitus until 2005, 
the Board does not find the Veteran's more recent statement 
in 2006 describing tinnitus since service to be credible.

Further, regarding a nexus between the Veteran's subjective 
complaints of tinnitus and his time spent in service, the 
March 2005 VA audiologist opined that it was less likely as  
not that the Veteran's tinnitus was the result of any 
activity while in military service, explaining that the 
August 1971 report of medical examination denied tinnitus, 
and noted that the August 1971 separation examination showed 
normal hearing in the high frequencies.  This examiner's 
medical opinion is uncontradicted by the evidence of record.

Therefore, because there was no documented evidence of in-
service problems with tinnitus, and because the March 2005 VA 
audiologist specifically stated that it was less likely as 
not that there was a nexus between the Veteran's current 
tinnitus and military service, the Board therefore finds that 
the preponderance of the evidence is against the claim.


ORDER


Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


